Order entered April 8, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-21-00218-CR

                   EX PARTE DEMOND WAYLON JONES

                On Appeal from the 380th Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 380-83350-2020

                                      ORDER

      The Court has filed appellant’s notice of appeal from the trial court’s order

denying relief on his pretrial application for writ of habeas corpus. This is an

accelerated appeal and is governed by Texas Rule of Appellate Procedure 31.

      Although appellant has trial counsel in the proceedings below, he has filed

his notice of appeal pro se and has requested that the trial court appoint separate

appellate counsel for his appeal of the trial court’s habeas ruling. If the trial court

appoints appellate counsel, new counsel is ORDERED to file a notice of

appearance with the Court within TEN DAYS of appointment.
      We ORDER the trial court to prepare a certification of appellant’s right to

appeal and to file it with the clerk’s record.

      We ORDER the C o l l i n County District Clerk to file the clerk’s record

by April 23, 2021. We ORDER that the clerk’s record contain copies of the

charging instrument, any documents related to bond conditions or bond

proceedings, the application for writ of habeas corpus, any response to the writ

application filed by the State, any other documents related to the writ application,

the trial court’s order ruling on the writ application, any findings of fact on the writ

application that the trial court has entered, the certification of appellant’s right to

appeal, and any other documents filed with the clerk that the parties request.

      We ORDER the court reporter to file, by April 23, 2021, either the

reporter’s record of the hearing on the writ application or written verification that

no hearing was conducted.

      We ORDER appellant’s brief filed by May 14, 2021. We ORDER the

State to file its brief by June 4, 2021.

      If appellant desires to file a reply brief, it must be filed within ten days after

the filing of the State’s brief. After the record and briefs are filed, the Court will

notify the parties by letter of the submission date and panel.

      We DIRECT the Clerk to send copies of this order to the Honorable

Benjamin N. Smith, Presiding Judge, 380th Judicial District Court; Karla



                                           –2–
Kimbrell, official court reporter, 380th Judicial District Court; Lynne Finley,

Collin County District Clerk; Demond Waylon Jones; and counsel for the State.



                                            /s/   LANA MYERS
                                                  JUSTICE




                                      –3–